Citation Nr: 0715204	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for lumbar spondylosis, 
with disc bulge, L5-S1 (claimed as a low back condition).


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1972 to 
December 1975 and from December 2001 to July 2002 with the 
United States Air Force.  He also has unverified service with 
the South Carolina Air National Guard. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

For the reasons expressed below, these matters are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These provisions 
include enhanced duties to notify and assist claimants.  
Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

Initially, the Board finds that the veteran was not provided 
with notice of the type of information and evidence necessary 
to substantiate a claim of entitlement to service connection.  
A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.
Moreover, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Therefore, a remand is necessary in order to provide the 
veteran with a VCAA notice letter which complies with the 
aforementioned laws and regulations.

In addition, the record reflects that only the veteran's 
active military service from December 1971 to December 1975 
and December 2001 to July 2002 was verified as a result of 
his submission of his DD214s.  However, there is no record 
that the RO made a request to verify any additional periods 
of the veteran's active service, active duty for training 
(ACDUTRA), and inactive duty training (INACDUTRA) with the 
United States Air Force and the South Carolina Air National 
Guard; hence they should each be contacted, along with the 
National Personnel Records Center (NPRC), to verify the 
beginning and ending dates of the veteran's duty status for 
each period.  Specifically, the Board points out that the 
veteran's service medical records indicate that in August 
1996, the veteran received medical treatment for lumbosacral 
strain while on deployment in Rhein, Germany.  However, no 
attempt was made to verify the veteran's duty status at the 
time he received such medical treatment in August 1996.
 
Also, it does not appear that the record contains all of the 
veteran's service medical records (SMRs).  The claims folder 
contains no medical records from the veteran's second period 
of active military service from December 2001 to July 2002.  
The RO should make an additional search for all outstanding 
SMRs to ensure that all pertinent evidence is associated with 
the veteran's claims folder.
 
Furthermore, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d).  The Court has held that the 
threshold for obtaining an examination is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The veteran contends, essentially, that his current right 
shoulder condition, bilateral knee condition, and low back 
condition, had their initial onset in active service with a 
continuity of symptomatology thereafter that presently 
exists, as reflected by the treatment received for these 
conditions noted in his SMRs and private medical records.  

In his July 2005 substantive appeal, the veteran contended 
that his chronic right shoulder condition had its onset 
during his first period of active service, after 
participating in softball activities, and has continued until 
present day.  SMRs reflect that in September 1975 he 
complained of pain in his right shoulder and chest.  The 
initial assessment was muscle spasm versus traumatic 
arthritis.  X-rays revealed a normal right shoulder.  
Thereafter, the veteran received treatment for muscle strain.  
A November 1975 separation examination report notes 
complaints of swollen/painful joints.  The examiner commented 
that the veteran had occasional pain in the right shoulder, 
which was asymptomatic.  A June 1979 SMR reflects complaints 
and treatment for a painful right shoulder after the veteran 
installed insulation in the 'mess' hall.  Thereafter, 
periodic reports of service medical examinations reveal 
notations by examiners that the veteran complained of 
recurrent right shoulder pain. A November 1999 private 
medical record from Gary Bell, M.D, reflects complaints of 
right shoulder pain flare-up with an assessment of bursitis.  

In his substantive appeal, the veteran stated that he did not 
know of a direct injury to his knees, but he asserted that 
the onset of his bilateral knee condition began in active 
service and has continued to exist at the present time.  SMRs 
reflect that in September 1974 the veteran complained of 
arthritic pain to his left knee, post exercise.  An X-ray 
revealed some irregularity of the anterior surface of the 
left patella. The assessment was chondromalacia, patella.  An 
August 1976 SMR reflects complaints of left knee pain.  An 
examination showed local tenderness over the left patella and 
swelling under the distal patella.  The impression was left, 
pre patellar bursitis.  The veteran's self-reports of medical 
history consistently reflected complaints of recurrent 
swollen and painful left knee joints.  In an April 2000 
medical record, Dr. Bell noted that the veteran complained of 
aching, stiff, and grinding knees, shoulder pain, and back 
pain.  An examination revealed crepitus of the knees. The 
assessment was degenerative joint disease; however, the 
doctor did not indicate if this finding was specific to the 
knees.  In an April 2001 record, Dr. Bell noted the veteran's 
past medical history of knee arthralgias with current 
findings of mild crepitus of the knees.  

In regards to his low back condition, the veteran contends, 
essentially, that as a result of his work activities during 
active service, which required him to load, unload, lift, and 
carry heavy items, as well as stand on a concrete floor all 
day, he sustained ongoing chronic low back pain that reflects 
the early manifestation of his current back condition.  The 
veteran's SMRs confirm ongoing complaints and treatment for 
chronic low back pain beginning in October 1972, when an 
examiner noted an initial impression of muscle strain.  
Subsequent SMRs failed to diagnosis a back condition, but 
continuously noted chronic low back pain, to include on the 
veteran's separation examination from active duty and 
subsequent periodic examinations while in the South Carolina 
Air National Guard.  Private medical records also reflect 
ongoing complaints of recurrent low back pain.  In 1986, the 
veteran was diagnosed with sciatica and chronic low back 
pain.  In February 1989, he was diagnosed with and underwent 
surgery for a herniated nucleus pulposus, L5-S1.  Thereafter, 
in December 1993, he was diagnosed with disc bulging at L3-4, 
and L4-S1 and in February 1998, the veteran was diagnosed 
with lower lumbar spondylosis, L5-S1, with some advanced disc 
degeneration.  

Although the Board finds that the medical evidence provided 
by the SMRs and private medical records is insufficient to 
allow the claims for service connection, nevertheless, the 
medical evidence, in connection with the veteran's reports of 
continuity of symptomatology, is sufficient to trigger VA's 
duty to provide an examination.  See McLendon, supra; Duenas 
v. Principi, 18 Vet. App. 512 (2004).
Accordingly, the Board finds that VA examinations are needed 
to determine whether the veteran has any current right 
shoulder disability, bilateral knee disability, and lower 
back disability, and, if so, whether any of those 
disabilities are related to service. 
Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions: 

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman, 
supra. 

The RO should ensure that the letter(s) 
notifies the veteran of: (1) the evidence 
that is needed to substantiate a claim 
for service connection for a preexisting 
condition, to include for a preexisting 
service disability; (2) the evidence, if 
any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the 
claimant; and (4) a request by VA that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2.  The RO should ask the veteran to 
identify, and if necessary, provide 
authorization to enable it to obtain any 
additional pertinent evidence not already 
of record, from all health care 
providers, VA and non-VA, that have 
treated him for his right shoulder, 
bilateral knee, and low back conditions 
since his discharge from his first period 
of active service in December 1975 
through the present.
 
3.  The RO should contact the NPRC, the 
service department, and the South 
Carolina Air National Guard and verify 
the beginning and ending dates of each 
period of the veteran's active duty, 
ACDUTRA, and INACDUTRA, in addition to 
already-verified periods of active 
military service.  
4.  The RO should also request that the 
NPRC, the service department, and the 
South Carolina Air National Guard furnish 
all outstanding service medical records, 
to include those from his second period 
of active military service from 2001 to 
2002.   

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should schedule the veteran for VA 
examinations, by a physician(s), for the 
claimed right shoulder condition, low 
back condition, and bilateral knee 
condition.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her reports) and all clinical findings 
should be reported in detail. 

The examiner(s) should provide an opinion 
as to whether the veteran has a current 
disability in regard to each of these 
claimed conditions and, if so, whether it 
is at least as likely as not (50 percent 
probability or more) that such disability 
had its initial onset in service or is 
otherwise the result of a disease or 
injury in service.  

The examiner(s) should offer a complete 
rationale for all opinions given in a 
printed (typewritten) report.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completion of the above, as 
well as any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the RO must furnish the veteran a 
supplemental statement of the case and 
afford him the appropriate time period to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

